Claims 1-20 are pending and under consideration.

Priority:  This application is a CON of U.S. Application 14909707, now U.S. Patent 10508270, filed February 2, 2016, which is a 371 of PCT/US14/14968, filed February 5, 2014, which claims benefit of provisional application 61/747246, filed December 29, 2012, and which further is a CON of PCT/US13/53562, filed February 5, 2014, which claims benefit of provisional application 61/679751, filed August 5, 2012 and provisional application 61/747246, filed December 29, 2012. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20040120943) in view of Cantrell (2003 E. coli Plasmid Vectors in Methods in E. coli in Methods in Molecular Biology vol. 705:  195-209), and Kerner et al. (2012 PLoS ONE 7(3):  e34032, 10 pages).
Gruber et al. disclose variant prothrombins and thrombins useful as antithrombotic agents that have substantially reduced fibrinogen cleavage activity and retain protein C activation activity, where the prothrombins and thrombins include any of the following:  mature human thrombin B chain (free of the A chain), human prothrombin containing both A and B chain, a fusion of a bacterial polypeptide with the human B chain thrombin, any fragment of the human thrombin B chain, so long as each of these derivatives retains the capability of activating protein C and has at least the amino acid substitution W215A and optionally the substitution E217A, or can be processed to do so (at least [0078], [0080]).  The nucleic acids for expression of the variant thrombins of the present invention may encode a preprothrombin containing the desired mutation since this permits facile expression and processing by methods heretofore used with thrombin...where a nucleic acid encodes the thrombin (which is expressed as a single chain encoding both of the A and B chains, or is coexpressed in the same cell as nucleic acids separately encoding the A and B chains) or the thrombin B chain free of the A chain ([0082]), where the variant thrombins are optionally expressed as preproteins of α-thrombin or the A or B chains separately ([0084]).  Host cells optimally will be selected that are devoid (in the relevant cell compartment) of proteolytic activity that is capable of intrachain cleavage of the thrombin A or B chains…For example, E. coli and other microbial strains are known that possess little or no extracellular or periplasmic proteolytic activity (other than signal peptidases).  Such cells optimally would be used in expression systems in which the A and B chains are expressed in the same host cell fused to the same or different signal sequences.  The A and B chains are co-
Gruber et al. do not explicitly teach that the promoters are inducible promoters.
Cantrell discloses vectors for the expression of recombinant proteins in E. coli.  E. coli is the most commonly used and best characterized organism for overexpressing foreign and nonforeign genes (p. 257).  Among the well-known promoters for E. coli, Cantrell discloses the major advantages of the arabinose (ara) promoter system are that it can be partially induced depending on the concentration of inducer and it is tightly repressed in the absence of inducer (p. 263).  Cantrell further discloses that in certain E. coli strains, the E. coli are deficient in certain reductases and promote the formation of disulfide bonds (p. 271).
The cited art references do not teach deletion of the araBAD genes or reduced gene function of the gor and trxB genes in the host cell.
E. coli is a versatile tool for the production of recombinant protein.  Samuelson discloses that in wild-type E. coli, set of enzymes (DsbA, DsbB, DsbC, DsbD) mediates disulfide bond formation within proteins in the periplasm…DsbC is thought to act as a disulfide bond isomerase to help proteins attain the correct disulfide linkages (p. 201).  Samuelson discloses that deletions in the glutathione reductase (gor) and thioredoxin reductase (trxB) alter the reducing potential of the cytoplasm, which makes the cytoplasm a more favorable environment for disulfide bond formation (p. 201).  It is further disclosed that E. coli can be engineered to express an optimal level of DsbC isomerase to assist expressed proteins in achieving the correct structure (p. 201).  Samuelson also discloses that ara- E. coli are preferred for the expression of protein from ParaBAD (the araBAD promoter) so that the inducer (L-arabinose) is not metabolized (p. 207).  In addition to the arabinose inducible promoter, Samuelson also discloses other known promoters induced by carbon-sources besides lactose, including the rhamnose promoter (p. 200).
Kerner et al. disclose inducing expression of two genes in E. coli, where it is known that it is best to choose two inducible promoters that function simultaneously and do not exhibit crosstalk (p. 2).  Kerner et al. disclose that there are a number of inducible promoters available for use in E. coli but not all of them are tunable…after comprehensive review of related literature, two compatible promoters were chosen:  the arabinose-inducible promoter PBAD (or araBAD promoter) and a recently created propionate-inducible promoter, PprpB; these two promoters do not suffer from the effects of crosstalk if used together (p. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a thrombin polypeptide, the method comprising growing a culture of a host cell, E. coli cell further modified to comprise a deletion of the araBAD genes and reduced function of the gor and trxB genes (instant claims 1-4, 6-7, 11, 14).  The motivation to do so is given by the prior art.  Gruber et al. disclose co-expression of thrombin A and B chains separately in the same host cell under different signal sequences where the expression vectors are under the control of expression control sequences such as promoters, and where host cells optimally will be selected that are devoid (in the relevant cell compartment) of proteolytic activity that is capable of intrachain cleavage of the thrombin A or B chains, where the host cell is E. coli, where the variant thrombins may be expressed as a properly assembled, disulfide bonded thrombin A and B chain analogue.  It is disclosed that suitable promoters or enhancers and host cells are known in the art and constructing suitable expression vectors is a matter of routine for those of ordinary skill.  Cantrell discloses among the well-known promoters for E. coli, the ara inducible promoter has major advantages in that protein expression levels can be optimized by varying the concentration of L-arabinose.  It is disclosed that E. coli deficient in the gor and trxB genes make the cytoplasm a more favorable environment for disulfide bond formation (Samuelson).  It is further disclosed that ara- E. coli are preferred for the expression of araBAD promoter so that the L-arabinose inducer is not metabolized (Samuelson).  Kerner et al. disclose the combination of the arabinose-inducible promoter and propionate-inducible promoter do not suffer from the effects of crosstalk if used together in an E. coli host cell.   Therefore, one of ordinary skill would have found it obvious that the polynucleotide sequence encoding the thrombin A chain can be separate or on a different expression construct from the polynucleotide sequence encoding the thrombin B chain, and are under different inducible promoters because promoters induced by different carbon-sources were known and Gruber et al. disclose co-expression of the thrombin A and B chains under different signals.  It would have been obvious to construct one of the expression vectors using an ara inducible promoter and a propionate inducible promoter.  One of ordinary skill would have been further motivated to delete the araBAD genes, as well as the gor and trxB genes, in the E. coli host cell comprising an expression construct comprising a polynucleotide sequence encoding a polypeptide comprising the thrombin A chain and an expression construct comprising a polynucleotide sequence encoding a polypeptide comprising the thrombin B chain, under at least an araBAD promoter, because there was interest in producing thrombin in well-known host cells such as E. coli.  One of ordinary skill would have a reasonable expectation of success because expression vectors and promoters commonly used in E. coli were well known and engineering and/or manipulation of E. coli to successfully express recombinant proteins were known techniques.
Regarding instant claims 5, 8, as noted above, Gruber et al. also disclose that the nucleic acids for expression of the thrombin, which is expressed as a single chain encoding both of the A and B chains.  Therefore, it would have been obvious to arrive at an expression construct comprising both the polynucleotide sequence encoding a polypeptide comprising the thrombin A 
Regarding instant claim 12, Gruber et al. disclose the thrombins are optionally expressed as preproteins (at least [0084]); therefore, it would be obvious that at least one of the expressed thrombin polypeptides can lack a signal peptide.
Regarding instant claim 13, Gruber et al. disclose the thrombin variant comprising the variation W215A/E217A (at least Fig. 1-5, [0144]-[0151]).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20040120943) in view of Cantrell (2003 E. coli Plasmid Vectors in Methods in Molecular Biology vol. 235:  257-275), Samuelson (2011 Heterologous Gene Expression in E. coli in Methods in Molecular Biology vol. 705:  195-209), Kerner et al. (2012 PLoS ONE 7(3):  e34032, 10 pages), Di Cera et al. (US 20120164129), and Bornhorst et al. (2000 Methods Enzymol 326:  245-254, NIH Public Access copy).  The teachings of Gruber et al., Cantrell, Samuelson, and Kerner et al., over instant claims 1-8, 11-14, are noted above.  
Gruber et al. disclose purification of the thrombin chains and that tags can be used to facilitate purification (at least [0090]).  Gruber et al. do not explicitly teach a His-tag for purification.
Di Cera et al. also disclose expression of thrombin variants from E. coli (at least [0058]).  Di Cera et al. disclose expression of the thrombin variants, where the thrombin sequence comprises at the N-terminal a purification tag, selected from 6xHis-tag, and the C-terminal comprises an ecarin cleavage sequence (at least paragraph 0070).  It is disclosed that the thrombin prepared by cleavage by ecarin permits the thrombin to be homogenous and free of an 
Bornhorst et al. disclose purification of proteins by peptide affinity tags is a powerful method (at least p. 1).  Bornhorst et al. disclose immobilized metal-affinity chromatography (IMAC) (having a transition ion such as Co2+, Ni2+) is a versatile method that can be utilized to rapidly purify polyhistidine affinity-tagged proteins (p. 1).  Bornhorst et al. disclose cell lysate is loaded onto the affinity matrix resin to bind the polyhistidine affinity-tagged proteins (p. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a thrombin polypeptide, wherein the thrombin polypeptide(s) further comprises a 6xHis-tag and/or an ecarin cleavage site, adding an ecarin to the cell medium, lysing the cultured E. coli cells and purifying thrombin polypeptides from the cell lysate, wherein the his-tagged thrombin polypeptides are purified by an affinity medium comprising nickel (instant claims   9-10, 15-17, 19).  The motivation to do so is given by the prior art, which disclose that thrombin polypeptides can comprise a peptide affinity tag for purification and an ecarin cleavage site to express to homogenous product.  One of ordinary skill would have a reasonable expectation of success because purification of proteins by peptide affinity tags was known at the time of the invention.
Regarding instant claim 18, as noted above, Di Cera et al. also disclose thrombin polypeptides are purified by a heparin column (at least [0117], [0119]).
Regarding instant claim 20, since the prior art discloses expressing thrombin polypeptides that are structurally the same as the claimed thrombin polypeptides, it would be obvious that the thrombin polypeptides of the prior art comprises an activity recited in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10508270 (‘270) in view of Cantrell (supra), Samuelson (supra), Kerner et al. (supra), Di Cera et al. (supra), and Bornhorst et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘270 patent claims are drawn to a method of producing a thrombin polypeptide, comprising a method of producing a thrombin polypeptide, the method comprising growing a culture of a host cell, wherein the host cell comprises two or more E. coli were well known and engineering and/or manipulation of E. coli to successfully express recombinant proteins were known techniques.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Patent Examiner, Art Unit 1656